Irvine, C.
The assignments of error in this case, at least so far as attention is called thereto in' the briefs, relate to the sufficiency of the evidence, rulings on the admission thereof, and to the giving and refusal of instructions with regard to which their applicability to the evidence is a material factor. All these questions demand for their consideration an examination of the evidence. The document following the transcript and purporting to be a bill of exceptions is not authenticated by the clerk’s certificate, and must therefore be disregarded.
Affirmed.